Citation Nr: 1508086	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  09-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.

(The claims of entitlement to service connection for hypertension and for a bilateral foot disorder are the subject of a concurrent but separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this case was subsequently transferred to the RO in Atlanta, Georgia.   

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2014).  In June 2011, the Board issued a decision which denied service connection for a low back disorder.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the Court granted a Partial Joint Motion for Remand (Joint Motion) and remanded the case back to the Board for compliance with the Joint Motion.  Accordingly, the Board's June 2011 decision is vacated herein, and a new decision on this issue will be entered as if the June 2011 decision had never been issued.



FINDING OF FACT

The Veteran's current low back disorder cannot be reasonably separated from his active duty military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

This matter was previously remanded by the Board in June 2010.  After all necessary development was completed, the case was returned to the Board for adjudication.  In light of the favorable decision as it relates to the grant of entitlement to service connection for a low back disorder, the Board finds that further discussion of VA's duties to notify and assist the Veteran in substantiating his low back disorder claim is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran filed his present claim seeking service connection for a low back disorder in April 2008.  He asserted that his current low back disorder was the result of an injury incurred during boot camp, as well as the physical demands placed upon him during his military service.  

Initially, the Board acknowledges that the Veteran's service treatment records are unavailable for review.  In its July 2008 notice letter, the RO informed the Veteran that these records were unavailable because they were destroyed in a fire at the National Archives and Records Administration on July 12, 1973.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Nevertheless, the RO was able to obtain the Veteran's report of separation, Form DD 214.  In particular, this record shows that the Veteran served as an infantryman on active duty in the Army during World War II and that his military occupational specialties included infantry basic training, rifleman, ammunition bearer, and truck driver.  They also show that the Veteran was awarded a World War II Victory Medal, an Asiatic Pacific Service Medal with three Bronze Stars, and a Good Conduct Medal.  

The Veteran's post-service medical records reveal that his low back disorder was first documented in 2007 and that he received ongoing treatment for low back pain from 2008 to 2010.  

Private medical records from September 2007 show that the Veteran was prescribed a non-steroidal anti-inflammatory drug for low back pain with arthritis.  Private treatment records from August 2008 show that the Veteran was treated for low back pain.  During that evaluation, the Veteran reported that he had sustained an injury while in boot camp during the 1940's which caused low back pain.  The treating physician ordered a magnetic resonance imaging (MRI) test of the lumbar spine to determine the etiology of "a possible injury suffered fifty plus years ago while in the military."  Later that same month, the Veteran presented for an MRI of the lumbar spine.  The examiner noted that the Veteran had a history of left-sided sciatica, chronic low back pain, and left leg pain since the 1940's, but with no specific injury indicated.  Based on the MRI findings, an impression of broad-based disc bulges at all levels and degenerative changes was provided.  

On private evaluation in October 2008, the Veteran reported ongoing low back pain since service.  The examiner noted that the Veteran's August 2008 MRI showed multi-level lumbar spondylosis with moderate central stenosis and disc bulge at L5-S1.  The examiner offered diagnoses of lumbar spinal stenosis, lumbar degenerative disc disease, and spondylolisthesis.  That same month, the Veteran had a bilateral L4-5 transforaminal epidural steroid injection.  The preoperative and postoperative diagnoses were lumbar radiculopathy, sciatica, and spondylosis without myelopathy.  

At his October 2010 VA examination, the Veteran reported that his low back pain began in 1944 when he was stationed in New Guinea.  He reported that he sought medical treatment in 1944 but was not taken seriously by the Army's medical doctors.  He reported that the onset of pain was gradual, that it worsened in 1944-1946, and that he finally sought treatment in New York after his separation from military service.  He also reported that he still experienced constant low back pain on a daily basis, and that he was unable to walk fifty feet, run at all, or stand more than a few minutes with experiencing intense pain.  The VA examiner reviewed the claims file, including the relevant VA and private medical records, x-ray and MRI findings, and the Veteran's statements.  The examiner also conducted an in-person evaluation of the Veteran.  Afterwards, the examiner provided an impression of bilateral facet disease L4/L5 and opined that it was less likely than not caused by or the result of duties in service during World War II.  In support of this opinion, the examiner stated that, even though there were no service treatment records available to review, she would expect to find more extensive x-ray findings than just bilateral facet disease L4/L5, especially if the duties performed by the Veteran during service were the cause of his current back problems. 

In April 2012, the Veteran and his representative obtained a private medical opinion from A. A., M.D., F.H.M.  After reviewing the pertinent medical records from the Veteran's claims file, as well as the Veteran's lay statements and testimony, Dr. A. opined that the Veteran "suffered [from] overuse trauma to his lumbar spine during service, and that his currently-diagnosed lumbar spine disabilities are more likely than not related to that overuse trauma inservice."  Dr. A. further expressed disagreement with the October 2010 VA examiner's conclusion that the Veteran's back pain was not related to service because the x-ray findings were not significant.  Dr. A. indicated that, while x-rays clearly show the contrast between soft tissue and bone, MRI testing is far superior in showing the contrast between different kinds of soft tissue.  Dr. A. also stated that the Veteran's 2008 MRI showed significant disc disease resulting from broad-based disc bulges at all levels as well as significant degenerative changes.  Lastly, Dr. A. noted that lumbar spinal stenosis, lumbar degenerative disc disease, lumbar radiculopathy, sciatica, and spondylosis had been diagnosed in October 2008.  Dr. A. concluded that the October 2010 VA examiner's opinion was inadequate because the Veteran's prior MRIs more accurately displayed the Veteran's significant disc disease.

In March 2014, another VA examination was conducted.  The VA examiner reviewed the claims file, considered the Veteran's statements, and performed an in-person examination of the Veteran.  The examiner provided a diagnosis of bilateral facet disease of the lumbosacral spine with left lower extremity radiculopathy.  Based on examination findings, the examiner opined that the Veteran's claimed condition was "less likely than not" incurred in or caused by any in-service injury, event, or illness.  In support of this opinion, the examiner noted that because the Veteran's service treatment records were unavailable for review, there was no documented evidence of trauma to the lumbar spine or treatment for low back pain during service.  Moreover, the examiner reasoned that if the Veteran had a significant injury to his lower back in 1944, his medical records would have shown an ongoing significant low back symptomatology causing him to seek medical attention after his separation from active duty service.  The examiner concluded that the chronicity of the claimed back disorder could not be established.

In June 2014 and August 2014, the Veteran's representative submitted statements in support of the Veteran's claim.  The Veteran's representative argued that the March 2014 VA examination was inadequate and that the examiner's opinion was flawed regarding the fact that the chronicity of the claimed back disorder could not be established.  Specifically, the Veteran's representative stated that opinion of the March 2014 VA examiner was based solely on the absence of in-service documentation of trauma to the lumbar spine or treatment of low back pain.  Moreover, the Veteran's representative argued that the March 2014 VA examiner failed to consider the findings from the August 2008 private treatment note noting a history of injury in boot camp, as well as the opinion from Dr. A. regarding the positive relationship between the Veteran's current low back disorder and his military service.

After reviewing the evidence of record, the Board finds that the Veteran's current low back disorder is related to his military service.  In making this determination, the Board finds the Veteran's lay statements regarding the onset of his low back pain to be credible.  Specifically, the Veteran reported that he had sustained an injury during boot camp in the 1940's.  He also reported that he first experienced low back pain while stationed in New Guinea during World War II, that the onset of pain was gradual, and that he sought medical treatment in 1944 but was not taken seriously by the Army's doctors.  Likewise, although there is no medical evidence of record showing post-service treatment for low back pain until 2007, the Board also finds credible the Veteran's statements that his back pain worsened in 1944-1946 and that he finally sought treatment in New York after his separation from military service.  

Moreover, the medical evidence of record establishes both a current disability and a positive etiological relationship between the Veteran's low back disorder and his active duty service.  The Veteran's post-service treatment records show that he was treated for low back pain beginning in September 2007.  Since that time, his low back disorder has been diagnosed as lumbar radiculopathy, sciatica, and spondylosis, bilateral facet disease of the lumbar spine, and degenerative arthritis of the lumbar spine.  Although the Veteran's service treatment records are unavailable for review, the Board finds Dr. A.'s opinion to be highly probative that the Veteran's currently-diagnosed lumbar spine disorders are related to overuse trauma during service.  After reviewing the relevant medical records and the Veteran's lay statements, Dr. A. provided a well-reasoned medical opinion providing a positive etiological relationship between the Veteran's current low back disorder and his active duty service.  In contrast, the Board finds that the October 2010 and March 2014 VA medical opinions are of less probative value because they did not adequately address the Veteran's statements about being injured during boot camp or the general physical demands placed upon the Veteran during his active duty service, and because both opinions were based primarily on the lack of any in-service documentation of an injury, event, or illness that caused or aggravated his low back disorder.

Resolving all doubt in favor of the Veteran, service connection for a low back disorder is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a low back disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


